—Order and judgment (one paper), Supreme Court, New York County (Edith Miller, J.), entered December 2, 1992, which granted petitioner’s application to confirm an arbitration award and denied respondent’s cross motion to vacate the award, unanimously affirmed, with costs.
There is no merit to respondent’s argument that the award is not final and definite in that it failed to address the issue of whether respondent was a party to the agreement submitted to the arbitrator, and that it exceeded the arbitrator’s powers in that it purports to hold respondent liable under an agreement to which it was not a party. The award specifically refers to respondent as a party to the agreement, and creates no potential confusion as to respondent’s exact obligations under the award. Other than to note that respondent was described in and signed the agreement as a party, and participated in an arbitration in which its participation had been duly demanded, the arbitrator’s reasons for holding respondent liable under the agreement are of no moment to the court (Matter of Guetta [Raxon Fabrics Corp.J 123 AD2d 40, 43-44). We have reviewed appellant’s other arguments and find them to be without merit. Concur — Ellerin, J. P., Ross, Rubin and Nardelli, JJ.